 

Exhibit 10.1

***Text Omitted and Filed Separately with the Securities and Exchange Commission

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

FABRICATION AND SERVICES AGREEMENT

This Fabrication and Services Agreement (the “Agreement”) is made effective as
of this 1st day of June 2018 (the “Effective Date”) by and between Myomo, Inc. a
Delaware corporation, whose principal executive offices are located at One
Broadway, 14th Floor, Cambridge, MA 02142 (“Company”) and Geauga Rehabilitation
Engineering, Inc. (“GRE”) an Ohio corporation, with a business address of
13376 Ravenna Road, Chardon OH 44024.  Hereinafter, referred to as the
“Parties”.

Company and GRE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, intending to be legally bound hereby, agree as
follows:

 

1)

SCOPE of WORK:

GRE shall provide non-exclusive fabrication and services (the “Work”) for
Company, including, but not limited to:

 

•

MyoPro® orthosis fabrication of each customer order from a certified Myomo
customer;

 

•

Orders from Company for Demonstration (“Demo”) Units;

 

•

Trial and Evaluation Kits (“T&E Kits”);

 

•

MARK fabrication

 

•

Product Development services; and

 

•

Engineering services.

Company will ship its MyoPro Kits (“Kits”) to GRE on a consignment
basis.  Company will ship kits based on customer orders or minimum stock
quantities subject to adjustment by the Parties on a periodic basis.  Kit
components may be shipped in packaging with single quantities of each item such
as the motor unit, sensor assembly, battery and charger, while other items may
be shipped in bulk, such as documentation, so they can be drawn from to fulfill
each order.  Accessories such as tablets and other mobile devices, carrying bags
and merchandising materials may also be included in orders based upon Company’s
sales campaigns and customer orders.

Custom MyoPro orthosis fabrication shall include all rigid frames, wrist units,
thermo-formed plastic, soft goods and fasteners and assembly.

Kits shall include MyoPro motor units, sensor assembly, battery and case,
charger and product documentation, finger components, axel adapters, and product
carry cases.

Each party shall source and stock components and supplies for their respective
portion of the product.

Fabrication and Services Agreement

Page 1

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

CHANGES to the WORK:

Company and GRE may, by mutual written consent, make changes to the scope of
Work.

 

2)

DEFINITIONS:

 

a)

Custom UNITS:  MyoPro orders where Company is ordering a MyoPro fabricated to a
specific mold and measurements.

 

b)

DEMO UNITS:  products Company supplies for the purposes of demonstrating the
product where it does not collect fees for the demo product.  These units are
not uniquely sized for a specific individual.

 

c)

T&E Kits:  products Company supplies to its customers for non-custom fabrication
where it bills their customer for the product.

 

d)

Product Development and Engineering Services:  Company enlists the services of
GRE for the purpose of completing a defined project.  A separate scope of work
document will be developed for each project defining items, but not limited to,
details of the project, completion date, materials, testing and other technical
specification of the project.

 

e)

Labor:  non-project related and consists of basic repairs or unique fabrication
not involving the time of senior fabrication specialists.  Examples of labor
include basic fabrication following existing instructions, and repairs to
devices when a MyoPro is not in working order.

 

3)

BILLING

The “Work” shall be directly billed by GRE to Company at the following rate
schedule:

CUSTOM UNITS

[***]

DEMO UNITS

[***]

T&E KITS

[***]

MARK UNITS

[***]

Fabrication and Services Agreement

Page 2

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

PRODUCT DEVELOPMENT AND ENGINEERING SERVICES

[***]

ROUTINE LABOR, NON-PROJECTOR DEVELOPMENT RELATED

[***]

Other Fees

Shipping Charges:  GRE will use the Company’s shipping account for all MyoPro
orders being shipped to The Company for validation.

There shall be no other charges applied unless agreed upon via a purchase order
(PO) in writing by both Parties.

Price changes will reflect cost changes as product design and volumes change.

[***] If a payment is required to be made, Company will remit payment to GRE
after the completion of its annual financial statement audit.  For recordkeeping
purposes, Company will provide GRE with a quarterly report of all GRE and
non-GRE orders fulfilled.  GRE will have [***] days to review and audit.

Payment Terms

The Company, upon acceptance of work, shall pay the GRE invoice net [***] days
of receipt of invoice.  Late payments will be charged interest at a rate [***]%
per month

 

4)

TIME OF COMPLETION:

Revenue Units to be performed under this Agreement shall be completed within
[***]  business days from GRE’s receipt of the valid order.  If an order is
received past 12:00pm, day 1 of [***] fabrication days begins the next business
day.  A valid order is defined by a patient mold and order form that is within
the tolerance set forth by Company’s valid order process.  This includes proper
measurements, a completed order form, and intact anatomically correct mold
captured in the proper anatomical position.  Business days are non-weekend and
non-GRE holidays.  GRE shall work the necessary hours with sufficient facility
and personnel to complete the Work in accordance with the Order as specified
within that time frame.

At Company’s request and GRE’s availability, rapid response service, when
available, may be offered to the Company.  An additional $[***] will be charged
to Company.  The rapid response order will not be put into production without a
$[***] amount added to the PO.  Rapid Response orders are defined by any order
requested sooner than the [***] day in-house normal schedule.

Fabrication and Services Agreement

Page 3

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

 

5)

QUALITY CONTROL:

GRE shall maintain compliance with requests by Company for 21 CFR part 820.  GRE
shall maintain the following:

 

o

Accurate device history files;

 

o

Batch and inventory tracking

 

o

Well maintained SOP’s

 

o

Well maintained quality manual including CAPA’s;

 

o

Well maintained fabrication location accredited by the American Board for
Certification’s (ABC) facility accreditation program;

 

o

Well trained personnel; and

 

o

Production and process control.

GRE shall maintain records and metrics of it quality control plan and report
them to Company on a quarterly basis.

GRE agrees to complete an outgoing inspection form supplied by Company.  This
inspection protocol is set forth by Company, and mutually agreed upon by GRE,
and includes an incoming inspection of the kit.  See Exhibit C.

 

6)

DELIVERY TERMS (Title, Freight and Risk of Loss):

GRE will provide a tracking mechanism.  The risk of loss of the Kit shall remain
with Company until the Kit is received by GRE.  Company shall bear risk of loss
of the custom fabricated orthosis until it has been received when it is shipped
to Company for product validation.  Title to the goods or materials shall pass
at the time the shipment leaves GRE to the Company.  Freight and shipping
charges shall be paid by Company for the finished device when the finished
device is shipped to the Company for validation purpose.

 

7)

SERVICE/RETURNS:

 

a)

GRE shall ship completed orders for validation to Company.  Orders not passing
the validation process at Company will be shipped back to GRE, and GRE shall pay
the shipping costs for return to GRE and back again to Company.

 

b)

Any device that meets the O&P provider’s order specifications for the particular
individual but does not work correctly or has malfunctioned after delivery shall
be returned directly to Company.  Any device that does not meet the O&P
provider’s order specifications for the particular individual but has fit or
other specification issues shall be returned directly to GRE at GRE’s cost for
shipping only if and when the order did not match the measurements and mold
specified by the Myomo customer.  If the patient’s anatomical dimensions have
changed, Company will pay all shipping charges.  Any device that meets the mold
and measurement specification but is deemed ill-fitting by the Company’s
customer will be returned to GRE at The Company expense.  GRE shall quote The
Company a cost for such changes to the device that were not on the measurement
form or mold.

Fabrication and Services Agreement

Page 4

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

 

c)

GRE shall keep and maintain for its use and for Company such full and detailed
accounts and records as shall be necessary in accordance with good, standard
accounting practice, for the proper determination and settlement of the
liabilities of Company and those of GRE under this Agreement.  The Company shall
be afforded access to GRE’s books and records, and its correspondence, receipts
and other business memoranda solely relating to this Agreement at all reasonable
times during business hours, for auditing, inspection and copying.  GRE shall
preserve all such records for that purpose for at least two (2) years after the
Work has been completed and all costs and fees have been paid.  Company is
restricted from any GRE records not pertaining to Myomo fabrication.

Such invoices shall contain and shall reference on each page, as appropriate,
the following:  purchase order number, item number, unique invoice number,
invoice date, payment terms, remit to, sold to, and ship to.  Invoices shall
break out applicable component costs (price, freight, taxes, etc.).  GRE
understands that its failure to follow invoicing requirements may result in
delayed payments by Company or a termination of the contract.

 

8)

ACCEPTANCE/PERFORMANCE TESTING:

 

a)

Pre-shipment Trial:  Prior to shipment, GRE shall conduct a pre-shipment trial
pursuant to the procedure agreed upon by the Parties set forth in the outgoing
inspection.  The purpose of this inspection shall be primarily to identify any
mechanical interference between machine members, improper adjustments made
during assembly, and generally to determine that the device is in good working
order and matching the validated BOM.  The Company shall have the option to
observe this outgoing inspection and have access to associated records.  It is
understood that all defects in materials and workmanship which may be identified
as a result of the inspection shall be corrected by GRE prior to shipment of the
Work unless specifically directed in writing by Company to the contrary.

The Company shall provide GRE with outgoing inspection forms and education in
order for GRE to complete the inspection process.  Both parties must sign off on
acceptable outgoing inspection criteria.

 

b)

Acceptance Test:  Upon completion of the Work, GRE shall notify Company that the
Work is ready as specified.  GRE shall maintain accurate record keeping on the
shared spreadsheet C-Fab Flow.

 

9)

ASSIGNMENT/SUBCONTRACTING:

GRE shall not assign this Agreement, or any right or obligation hereunder,
without the express written approval of Company.  GRE may use subcontractors,
suppliers, or consultants, but The Company retains the right to reject any
subcontractor, supplier, or consultant selected by GRE.  GRE shall ensure that
such subcontractor, consultant and supplier is bound to an agreement to protect
Company’s confidential information consistent with the obligation imposed on GRE
in this Agreement.  All paid in full

Fabrication and Services Agreement

Page 5

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

MyoPro devices fabricated by GRE or its subcontractor shall belong to
Company.  Notwithstanding the foregoing, GRE shall remain fully liable for the
performance of this Agreement.  The Company may assign this Agreement without
consent to a subsidiary controlled by Company, where control is defined as
greater than 50% direct or indirect ownership of the subsidiary.

 

10)

QUALITY METRICS

GRE, as a requirement of this Agreement, shall maintain the following key
delivery and quality metrics:

 

a)

Custom fabricated orders shall be completed within [***] business days of a
complete order at a rate no worse than [***]% in each quarter;

 

b)

GRE shall maintain compliance with the Company validation process no worse than
a [***]% passing rate;

 

c)

GRE shall maintain accurate device history files for each patient order in
accordance to Company’s compliance program;

 

d)

GRE custom patient orders shall not produce returns for fit issues at a rate no
less than [***]% of the time within [***] days of shipment to Company customer;
[***].

 

e)

GRE shall resolve any CAPA events within [***] days;

 

f)

Meet specifications set forth by Ottobock and other distributors in its
Agreements with Company providing that Company shall cause GRE to deliver
Products within the same U.S. delivery [***] day in-house schedule from receipt
of an order meeting all supplier order qualifications including, but not limited
to an acceptable patient mold and valid completed order form, which must meet
Company’s technical standards; and

 

g)

GRE agrees to the acceptance of payments schedule made by Ottobock set out on
Exhibit A for the Services provided by Company or GRE on behalf of Company.  GRE
will continue to bill Company for Ottobock fabrication services, and Company
shall meet all payment terms set forth in this Agreement until or unless such
agreement has been terminated or has expired.

 

11)

COMPLIANCE WITH APPLICABLE LAWS:

GRE shall furnish only goods, services and materials which comply with HIPAA and
its amendments, 21 CFR Part 820 et al, all FDA requirements for FDA registration
and other filings, as appropriate, at the time of the execution of this
Agreement and during the Term, the Occupational Safety and Health Act and all
local, state, and federal laws, codes, and regulations relating to safety,
health, and environmental compliance.  In the event that GRE’s work does not
comply with any such laws, codes, and regulations, GRE shall correct any such
noncompliance at its sole expense and indemnify and hold Company harmless from
any claims, costs, fines, penalties, expenses, liabilities, or losses on account
of any such noncompliance.

Fabrication and Services Agreement

Page 6

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

GRE shall be responsible to report any known adverse events to the FDA after
first notifying Company in writing within seventy-two (72) hours before
reporting the event to allow Company to conduct its own investigation and device
testing.

 

12)

CONFIDENTIAL INFORMATION:

All information related to Company, including but not limited to, the Agreement
terms, Company’s databases of individuals and employees, and other information
and data provided to GRE by Company is proprietary to Company and shall be
protected in accordance with the confidentiality and non-use limitation imposed
elsewhere in these terms and conditions.  Specific adherence to the
Massachusetts Data Security Act and the implicated provisions of HIPAA and
HITECH amendments shall apply hereto.

Any information including intellectual property, and materials relating to the
business of Company or the device or Work shall be treated as confidential in
that:  (1) it is to be used solely in connection with work to be performed by
GRE for Company, (2) it is not to be published or disclosed to any third party,
and (3) if the information is in tangible form, it shall be returned to Company
upon request or when GRE’s need for it in connection with the performance of its
obligations under this Agreement terminates.  GRE shall indemnify Company for
all damages (including but not limited to attorneys’ fees) incurred by Company
resulting from GRE’s failure to adhere to these terms.

These foregoing requirements shall not apply, however, to any information which
is, or subsequently may become through no fault of GRE, within the knowledge of
the general public, or which may be known to GRE at the time of receipt from
Company, or may subsequently be rightfully obtained from a third party.

 

13)

CONFLICT of TERMS:

The terms and conditions of Company stated in this Agreement shall govern in the
event of any conflict with any terms proposed by GRE.  These terms and
conditions are not subject to change by reason of any written or oral statements
by GRE or by any terms stated in any release, order, order acknowledgment,
invoice, or other documentation unless signed by an authorized representative of
both Parties and reflecting an intention to amend or modify a particular
provision of this Agreement (with reference being made to such provision).

 

14)

DELIVERY CONTINGENCIES:

 

a)

Option to Delay Delivery:  The Company shall have the right, at no additional
charge, to postpone the delivery of the Work, or any of its components, for a
maximum period of [***] calendar days at its discretion.  If the Work gets
cancelled, Company will be responsible for all charges of the Work that had been
completed up to the stoppage date.

Fabrication and Services Agreement

Page 7

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

 

b)

Delivery Delays - Reparable:  If shipment of the Work is delayed after the
Delivery Date due to Company’s delay (excluding a Force Majeure), Company shall
have the option to expedite the shipment of the Work by employing a premium
transportation mode such as, but not limited to, exclusive-use van or air
freight.  The Company shall bear such premium costs should it elect to use such
premium transportation mode in an effort to recover the time lost due to GRE’s
late shipment.  Furthermore, GRE shall use its best efforts to assist Company in
the routing or rerouting of the shipment.

 

c)

Delivery Delays - Irreparable:  If shipment of the Work is delayed in excess of
[***] calendar days after the Delivery Date for any reason (excluding a Force
Majeure), Company may, without prejudice to any other remedy, declare GRE in
default and terminate this Agreement in whole or in part.  Should Company elect
to excuse the delay, it shall do so by an instrument that shall include the
adjourned date of delivery.

 

d)

Delivery Notice:  On the day of actual shipment, GRE shall confirm shipment by
posting on the shared shipping log, facsimile, or email notification that shall
be in an agreed upon format.  GRE shall maintain the shared spreadsheet C-Fab
Flow.

 

e)

Packaging and Shipping:  GRE shall package and ship the Work in a manner
consistent with general industry practice to minimize any deterioration in
transit.  Should it be necessary to ship the Work in a disassembled state, GRE
shall ship the Work in the largest possible units consistent with expedient
shipment.

 

15)

EQUAL EMPLOYMENT/AFFIRMATIVE ACTION:

GRE shall comply with all applicable federal, state, or local laws, rules, or
regulations, including but not limited to the following, which are incorporated
by reference:  Equal Opportunity Laws; Affirmative Action Laws of Disabled
Veterans and Veterans of the Vietnam Era; Affirmative Action Laws for
Handicapped Workers; and the Certification of Non-segregated Facilities
Laws.  GRE also certifies, if applicable, that it has developed a written
affirmative action compliance program.  In addition, GRE shall comply with all
applicable federal laws and regulations regarding the utilization of small
business concerns and/or small disadvantaged business concerns, including, if
applicable, any subcontracting plans thereunder.

 

16)

EXPORT COMPLIANCE:

GRE will not export or re-export any information furnished by Company in
connection with this Agreement unless it complies fully with all regulations of
the United States relating to such export or re-export.  All information
received from Company shall be handled in strict accordance with the U.S. export
administration regulations, and GRE agrees to comply, and do all things
necessary to cause its subcontractors to comply, with all applicable federal,
state, and local laws including (but not limited to) the Regulations of the U.S.
Department of Commerce relating to the Export of Technical Data, insofar as they
relate to activities to be performed under this Agreement.  GRE further
represents and warrants that it will not permit any Foreign Nationals, as
employees of GRE or any

Fabrication and Services Agreement

Page 8

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

subcontractor, to perform work at any of its facility in connection with this
Agreement without first notifying Company in writing of such Foreign Nationals
and receiving Company’s written consent.  For purposes of this Agreement,
Foreign Nationals shall include any individuals who are neither citizens of the
United States nor permanent residents (green card holders) of the United
States.  In addition to the above, any diversion contrary to U.S. law is
prohibited.

 

17)

FAIR LABOR STANDARDS:

GRE certifies that the production of the goods, materials, and/or the
performance of the services covered by this Agreement have complied with all
applicable requirements of Sections 6, 7, and 12 of the Fair Labor Standards
Act, as amended, and regulations and orders of the United States Department of
Labor issued under Section 14 thereof.

 

18)

FORCE MAJEURE:

Neither party shall be held responsible for the failure or delay in performance
hereunder where such failure or delay is due to any act of God, the public enemy
or war, compliance with laws, governmental acts or regulations, fire, flood,
epidemic, accident, unusually severe weather, or other causes substantially
similar to the foregoing beyond their reasonable control.  Any party whose
performance is affected by such Force Majeure shall promptly give notice to the
other party of the occurrence or circumstance upon which it intends to rely to
excuse its performance.  If the circumstances of Force Majeure affecting either
party’s performance hereunder delays performance for more than [***] calendar
days, then the other party may terminate this Agreement upon [***] calendar days
advance written notice.  Failure of subcontractors, labor disputes, or inability
to obtain material shall not be considered as a Force Majeure delay.  In no
event shall a failure or delay in performance attributable to the computer
system and/or software related malfunction be excusable under this paragraph or
any other paragraph of this Agreement.

 

19)

INDEMNIFICATION:

GRE shall indemnify, defend and hold harmless Company and each of Company’s
subsidiaries and affiliates, and their respective customers, employees,
officers, directors, successors and assigns, from and against any claims,
including Company’s claims and claims of third parties, for costs, losses,
damages, penalties, fines, judgments, liabilities, or expenses (including
attorney’s fees) that arise from or are attributable to (a) injuries or death to
persons or damage to property, caused or alleged to have been caused by the
negligent act or omission of GRE, or by any employee or subcontractor of GRE, or
(b) assertions under Worker’s Compensation or similar acts made by persons
furnished by GRE, or (c) a breach by GRE or any of its employees or
subcontractors of any provision of this Agreement.  The Company shall indemnify,
defend and hold harmless GRE and each of GRE’s subsidiaries and affiliates, and
their respective customers, employees, officers, directors, successors and
assigns, from and against any claims, including GRE’s claims and claims of third
parties, for costs, losses, damages, penalties,

Fabrication and Services Agreement

Page 9

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

fines, judgments, liabilities, or expenses (including attorney’s fees) that
arise from or are attributable to (a) injuries or death to persons or damage to
property, caused or alleged to have been caused by the negligent act or omission
of Company, or by any employee or subcontractor of Company, or (b) a material
breach by Company or any of its employees or subcontractors of any provision of
this Agreement.

 

20)

INVENTORY CONTROL:

GRE shall be responsible for lost or damage to the Kit after receipt.  Damage is
defined as any trauma or incident damaging the kit, but does not include
inherent of defective parts in the kit.  GRE shall have [***] hours from receipt
to notify Company in writing of visual damage to the Kit.  GRE will have [***]
hours to notify Company when a non-working kit is discovered during
assembly.  GRE shall set up an inventory control process acceptable to
Company.  During the course of the Work, Company is also entitled to inspect the
Work at GRE’s or its supplier’s facility at any reasonable time with adequate
notice.

At Company’s option, any delivered non-conforming Work that does not match the
mold or measurement form to an O&P practice shall be:

 

a)

Returned to GRE, freight collect, invoices shall be rejected, and previously
paid money shall be refunded.

 

b)

Repaired or made useable.  If Company elects to take this action, Company shall
be entitled to the direct and incidental costs incurred in remedying the
non-conformance.  GRE’s action to effect cure of any non-conformance shall be
without prejudice but shall not relieve GRE of any of its obligations under this
Agreement or under the Uniform Commercial Code.

GRE will document a physical inventory, at least four times per year on a
quarterly basis (as of March 31st, June 30th, September 30th and
December 31st).  GRE will issue the results of the inventory count on the shared
inventory tab on C-Fab Flow including inventory on hand, no later than
3 business days from the end of the quarter.  GRE will work with Company finance
and operations staff to resolve any inventory discrepancies as they arise and in
a timely manner.

 

21)

OWNERSHIP OF WORK PRODUCT/COPYRIGHT:

 

a)

All work product including but not limited to computer files, concepts, designs,
discoveries, drawings, inventions, models, plans, programming, schedules,
specifications, technical documentation, software, or source code, adaptations
or improvements (“Work Product”) produced in connection with the performance of
GRE’s obligations under this Agreement are available for sale to the Company
whether the Work is executed or not.

Fabrication and Services Agreement

Page 10

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

 

b)

For new development projects for which GRE is hired on a fee-for-service
agreement, ownership of such work product including any patentable or
copyrightable discoveries based on any contract research and development work
shall be owned by Myomo and may be considered for licensing to GRE on a case by
case basis.  GRE shall promptly advise Company of all reasonably available
technological advances which are known or become known to GRE over the course of
performance of its obligation under this Agreement which may result in the Work
having added value to Company.  Such technological improvements include, but are
not limited to, the following:  design, maintainability, material, performance,
and useful life.  GRE may have the right of first refusal to negotiate for
ownership any improvements or adaptations with Company.

 

22)

PROMOTION LIMITATION/DISCLOSURE:

GRE and Company shall announce to all O&P practices of the C-Fabrication
relationship on the websites of their respective organizations.  GRE shall add
such information as agreed upon by the Parties on the Web, in marketing and
other written or electronic communications and on its invoices.  The Company
will add such information to its existing MyoPro partner resource folder.  Any
other use of Company’s name by GRE in any other promotional material, including
without limitation advertisements or press releases must be made with advance
written authorization from Company.

 

23)

NON-SOLICITATION OF EMPLOYEES.

Each Party acknowledges that neither Party will directly or indirectly hire or
employ any members of either Parties’ current staffs for a period of [***] years
unless agreed to writing.  It is understood by both Parties that individuals
involved may respond to general advertisements to employment openings at each
Party and that this is not a breach of the Agreement.

 

24)

TERM AND TERMINATION:

This Agreement shall be non-exclusive to both Parties and shall remain in effect
for two (2) years (“Term”), renewable by mutual written agreement of the Parties
within ninety (90) days before the date of expiration.  The Parties agree to
review the terms of this Agreement at the one (1) year anniversary to allow for
reasonable modifications.

Should GRE (A) cease conducting business in the normal course, (B) become
insolvent, (C) make a general assignment for the benefit of creditors,
(D) suffer or permit the appointment of a receiver of its business or assets,
(E) avail itself of or becomes subject to any proceeding under any bankruptcy
act (domestic or foreign), any state relating to insolvency or the protection of
the rights of creditors, (F) withdraw or cease to support any product integral
to the Work, or (G) breach any provision of this Agreement, after an opportunity
for receive written notice within [***] business days and have a right to cure
the alleged defect within [***] business days from the date of the notice of
breach, (H) repeatedly provide Work of poor quality or unreasonable rework,
Company may,

Fabrication and Services Agreement

Page 11

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

without prejudice to any other available remedy, terminate this Agreement in
whole or in part.  In the event of such termination, Company shall have the
right to take possession of the Work, all documentation relating to Work
Product, and all materials with the right to their continued use, and Company
may then finish the Work by any reasonable means Company deems necessary.

In the event of termination, GRE shall be compensated solely for Work performed,
satisfactorily and substantially, along with reimbursable expenses incurred
prior to termination.  Expenses that are directly attributable to termination,
but are incurred after termination shall be paid only if agreed to before such
expenses are incurred.  No expense or compensation, however, shall include
anticipated profit or overhead charges.

 

25)

STOCKING INVENTORY AT GRE:

The Company shall provide GRE a quarterly quota of inventory for all brace
parts.  GRE shall stock inventory to match Company’s count.  At the end of
December 31st, Company shall pay GRE for the total cost of any non-usable
inventory that was stocked at GRE at the request of Company; payment due 30 days
from December 31st.  GRE shall provide count of all pails by
December 31st.  Company, at its own expense, can have unused inventory shipped
to Company.

 

26)

THIRD PARTIES:

This Agreement is intended solely for the benefit of the Parties
hereto.  Nothing herein is to be construed to create any duty or standard of
care to any person not a party to this Agreement.

 

27)

INSURANCE:

 

a)

General.  GRE shall maintain insurance as described below during the
Term.  Evidence of insurance shall be provided to Company on certificate(s) of
insurance before any Work is performed (each, a “Certificate of Insurance”).

 

b)

Commercial General Liability.  GRE shall have Commercial General Liability
insurance which includes products/completed operations liability, contractual
liability, personal injury liability and broad form property damage coverage
with limits of at least $[***] per occurrence combined single
limit.  Certificates of Insurance shall stipulate:  “Myomo, Inc. has been made
an additional insured under this policy with respect to all products, operations
or services provided or performed under contract or purchase order.”

 

c)

Statutory Workers’ Compensation and Employer’s Liability.  Certificate of
Insurance must evidence coverage in the state in which the work is being
performed and must evidence a limit of liability for Employers Liability
(Coverage B) of not less than $[***] per accident.

Fabrication and Services Agreement

Page 12

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

 

d)

Primary.  Insurance evidenced above shall be primary and not entitled to
contribution from any insurance maintained by Company, Inc. or any of its
subsidiaries.

 

e)

Cancellation.  The Certificate of Insurance shall state that the above policies
shall not be canceled, nor reduced in coverage, until after thirty (30) days
written notice of such cancellation or reduction shall have been mailed to the
Certificate Holder.

 

f)

Subcontractors.  In the event GRE employs any subcontractor, it shall require
that each subcontractor carry the same coverages in the same limits as set out
in this Agreement, and other coverages as GRE or Company deems appropriate.

 

g)

Failure to Comply.  Neither failure of GRE to comply with any or all of the
insurance provisions of this Agreement, nor the failure to secure endorsements
on the policies as may be necessary to carry out the terms and provisions of
this Agreement, shall be construed to limit or relieve GRE from any of its
obligations under this Agreement, including any indemnification provisions.

 

28)

WARRANTY:

GRE warrants that all goods and services sold hereunder or pursuant hereto will
be free of any claim of any nature and by any third person and that GRE will
convey clear title thereto to the O&P Provider’s order specifications.

GRE warrants and represents that all goods and services sold hereunder or
pursuant hereto will be of merchantable quality, free from all defects in
design, workmanship and material, and will be fit for the particular purpose for
which they are being purchased, and that the device(s) are provided in strict
accordance with the specifications, samples, drawings, designs, or other
requirements (including performance specifications) provided by the order from
the certified O&P Practice.

Any services performed by GRE or its personnel, agents, representatives, or
subcontractors in the fulfillment of the Work contemplated by this Agreement
shall be performed in a diligent and workmanlike manner by properly trained
personnel knowledgeable in the scope of the Work performed by them.

Any attempt by GRE to limit, disclaim, or restrict any such warranties or any
remedies of Company, by acknowledgment or otherwise, in accepting or performing
the Work, shall be null, void, and ineffective.

The initial warranty period of fabricated device shipped under this Agreement
shall be [***] on soft-goods and [***] on rigid brace components from the date
of delivery to the Myomo customer or such other longer period as implied by
applicable state law.

The initial warranty period of the Kit brace shipped under this Agreement shall
be [***] from the date of delivery to GRE and [***] for the straps or such other
longer period as implied by applicable state law.

Fabrication and Services Agreement

Page 13

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

Neither acceptance of nor payment for any goods sold hereunder shall release GRE
or Company from liability arising pursuant to this warranty.

The Company shall have the right to approve all warranties received by GRE from
suppliers and subcontractors engaged by GRE to enable it to fulfill its
obligations under the Agreement.  Such warranties shall be made directly to
Company or, alternatively, shall be deemed to have been assigned by GRE
hereby.  GRE however, shall enforce such warranties if occasion arises.

If the makers of the warranties fail to fulfill their warranty obligations, any
costs incurred by Company in connection therewith shall be at the expense of
GRE.

In the event that any goods sold hereunder fail to conform to the above
warranty, GRE shall without delay repair, replace, or modify such defective
goods, or alternatively, credit the O&P practice as necessary for any money paid
for the defective Work.  The choice of remedy shall be solely at the discretion
of Company.

The Company may affect (either itself or by engaging a third party) repair of
any and all defects in any goods delivered by Company hereunder.  In the event
that Company elects to take this action it shall be entitled to the direct and
incidental costs incurred in remedying the defect.

Pricing for warranty changes is set for the in Exhibit B.

 

29)

WARRANTY, INTELLECTUAL PROPERTY:

The Company warrants that all goods, services, and materials sold or delivered
to GRE shall not infringe any third-party copyright, patent, trade secret, trade
name, service mark or otherwise infringe any third party intellectual property
right.  The Company shall indemnify GRE against any costs (including reasonable
attorney’s fees and costs of settlement), liabilities, or judgments arising from
any claim of copyright, patent, trade secret, trade name, service mark
infringement or violation of any third party intellectual property right.

 

30)

CHOICE of LAW and FORUM:

This Agreement shall be governed by, interpreted and construed, and performance
hereunder shall be determined in accordance with the law of the State of
Delaware, without regard to its conflicts of law principles.  In the event of
disputes, controversies, or claims arising out of or relating to this Agreement,
both parties agree to seek submit to mediation or arbitration via the American
Arbitration Association where the Parties will each pay ½ of the fees and costs
of the proceeding prior to commencing any litigation.  The Parties agree that
the United Nations Convention on Contracts for the International Sale of Goods
is specifically disclaimed and excluded and will not apply to or govern this
Agreement.

Fabrication and Services Agreement

Page 14

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

 

31)

HEADINGS:

The clause and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement or any of its provisions.

 

32)

ENTIRE AGREEMENT and CHANGE ORDERS:

This Agreement constitutes the entire agreement between Company and GRE with
respect to the Work, and supersedes all prior and contemporaneous negotiations,
agreements, representations, understandings, and commitments.  No change,
modification, or extension of this Agreement shall be effective unless it is
made in writing, makes specific reference to this Agreement and the provision to
be amended, and is signed by duly authorized representatives of The Company and
GRE.

 

33)

COUNTERPARTS:

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Delivery of signatures to this Agreement by
facsimile transmission or in PDF document format exchanged via electronic mail
shall be legally binding and effective for all purposes, including evidentiary
purposes.

 

34)

NOTICES:

All notices delivered or demands given by Company or GRE under this Agreement
shall be delivered in person, forwarded by U.S. Mail (postage prepaid), or
transmitted via facsimile, properly addressed to the respective parties as
follows:

If to Company:

Paul Gudonis
c/o Myomo, Inc.
One Broadway, 14th Floor
Cambridge, MA 02142
Phone:  617-996-9058
Email:  Paul@myomo.com

If to GRE:

Vince Baroni
c/o GRE, Inc.
13376 Ravenna Rd
Chardon, Oh 44024
Phone:  440-285-5785
Email:  VBaroni@greop.com

Fabrication and Services Agreement

Page 15

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

 

35)

SEVERABILITY:

If any provision of this Agreement is determined by a court to be invalid, the
remainder of this Agreement shall remain in full force and effect.

 

36)

SURVIVAL:

The representations, covenants, and warranties that by their terms extend beyond
the completion of the Work or the termination or expiration of this Agreement
shall survive the delivery of the Work, payments, or termination or expiration
of the Agreement for any reason whatsoever, for the duration contemplated by
such representations, covenants, and warranties.

 

37)

INDEPENDENT CONTRACTOR:

For purposes of this Agreement, GRE is an independent contractor and nothing in
this Agreement creates, or will be construed to create, any agency, partnership,
joint venture or other form of joint enterprise between GRE and the
Company.  GRE represents that Jon Naft has no direct or indirect responsibility
for the management of the C-Fab operations and does not influence any management
or fabrication decisions at GRE as of the date of this Agreement.

 

38)

WAIVERS:

Neither party will be deemed to have waived the exercise of any right that it
holds under this Agreement or at law unless such waiver is expressly made in
writing.  Failure of a party at any time, and for any length of time, to require
performance by the other party of any obligation under this Agreement shall in
no event affect the right to require performance of that obligation or the right
to claim remedies for breach under the Agreement or at law.  A waiver by a party
of any breach of any provision of this Agreement, unless otherwise expressly
stated in writing, is not to be construed as a waiver of any continuing or
succeeding breach of such provision, a waiver or modification of the provision
itself, or a waiver or modification of any right under this Agreement or at law.

 

39)

REGULATION FD.

Recipient hereby acknowledges that it is aware, and that it will advise its
Representatives who receive any Confidential Information, that the securities
laws of the United States prohibit any person who has material, non-public
information concerning the Company from purchasing or selling securities in
reliance upon such information or from communicating such information to any
other person or entity under circumstances in which it is reasonably foreseeable
that such person or entity is likely to purchase or sell such securities in
reliance upon such information.

[SIGNATURE PAGES TO FOLLOW]




Fabrication and Services Agreement

Page 16

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

GRE and Company have executed this Agreement by their respective duly authorized
representatives as of the date first written above.

Myomo, Inc.

 

Geauga Rehabilitation Engineering, Inc.

By:

/s/ Paul R. Gudonis

 

By:

/s/ Vince Baroni

Printed:

Paul R. Gudonis

 

Printed:

Vince Baroni

Title:

CEO

 

Title:

Clinical Director

 




Fabrication and Services Agreement

Page 17

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Warranty Charges

[***]




Fabrication and Services Agreement

Page 18

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Price List

 

 

 

 

Item

 

 

 

Fabrication, MyoPro

[***]

 

 

 

Neoprene items:

[***]

 

 

 

Velcro items:

[***]

 

 

 

Harness

[***]

 

 

 

Upper and Lower Brace Sections

[***]

 

 

 

MAW and Wrist Parts

[***]

 

 

 

Modular

[***]

 

 

 

 




Fabrication and Services Agreement

Page 19

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 

--------------------------------------------------------------------------------

 

EXHIBIT C

INSPECTION FORM

The following pages contain PN 25714 Rev 3, the current revision at the time of
this contract.  Updates to this document will be made when deemed necessary to
ensure quality product and to reflect design or manufacturing changes.  Such
changes will be communicated to GRE when completed.

 

 

Fabrication and Services Agreement

Page 20

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY MYOMO, INC.

 